      Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA

KEVIN WUTHERICH,                                )
Plaintiff,                                      )            Civil Action No.
                                                )            2:18-cv-00200-CB-MPK
v.                                              )
                                                )            Judge Cathy Bissoon as presider and
RICE ENERGY INC, a.k.a                          )            Magistrate Judge Maureen P. Kelly
EQT RE LLC,                                     )            is Referred.
Defendant.                                      )


         Plaintiff’s Reply Brief in Support of Plaintiff’s Motion for Summary Judgment

                                           Introduction

       This case is a wrongful discharge claim which arises under the Sarbanes-Oxley Act,

Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act, 29

U.S.C § 623 and the Pennsylvania Human Relations Act.

I.                            Procedural summary

       The Plaintiff, Kevin Wutherich, has filed a Motion for Partial Summary Judgment. He asks

the court for a Partial Summary Judgment finding that he has stated a prima facie case, and that

defendant has failed to present clear and convincing evidence in support of its affirmative defense.

       Defendant has filed a Response in Opposition to Plaintiff’s Motion for Summary Judgment.

It has presented the following issues saying:

       A.      Plaintiff cannot establish a prima facie case under SOX with respect to his
               alleged communications about SCS. (Defendants Response at page 2)

       B.      Plaintiff cannot establish a prima facie case under SOX with respect to Jeff
               Lo and EOG Resources. (Defendants Response at page 9)

       C.      Defendant has presented clear and convincing evidence that it would have
               terminated Plaintiff absent and alleged protected activity. (Defendants
               Response at page 12)
        Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 2 of 10




        D.      Plaintiff is not entitled to summary judgment on its age or national origin
                discrimination clams. (Defendants Response at page 16)

        The Defendant does not dispute Plaintiff’s claim that Plaintiff has established a prima facie

case of age and national origin discrimination. Rather, Defendant contends that it has an affirmative

defense to these claims. (Defendants Response at page 16)

II A.           Plaintiff has established a prima facie case under SOX with respect to
                his alleged communications about SCS because Rice Energy knew or
                suspected that he was complaining about unlawful and unreported
                conflict of interest.


        Defendant presents its criticism of Plaintiff’s Motion for Partial Summary Judgment and

Plaintiff replies as follows:

        Defendant says: Plaintiff does not recall the exact way he talked about SCS during
        his meeting with Toby Rice and Tunde Ajayi. (Defendants Response at page 3)

                REPLY: The exact way Mr. Wutherich talked about SCS is found in his slide
                presentation. On August 5, 2016, a slide presentation was scheduled in which
                Mr. Wutherich was to address the issue of value vs price and the continued
                use of SCS. (exhibit 16) (JA 296); (exhibit 17) (JA 297); (exhibit 18) (JA
                298); (exhibit 19) (JA 299). The presentation had 22 slides. (exhibit 20)
                (JA 300-322). Toby Rice understood Mr. Wutherich’s presentation. At the
                conclusion of the presentation Toby Rice agreed that the use of SCS as a
                supplier was a conflict of interest. (Toby Rice depo. at page 132) (JA 87).
                Daniel Rice was told what Mr. Wutherich said in the presentation. On
                August 10, five days later, a meeting was scheduled with Daniel Rice to
                discuss the presentation. (Toby Rice depo. at page 100) (JA 79) (Exhibit 20)(
                JA 323 ). Peter Foradori understood what Mr. Wutherich said in the
                presentation. On September 12, 2016, Peter Foradori complained of fraud
                and coverup. (Exhibit 24)( JA 331). Bruce Jenkins knew what Mr. Wutherich
                said in the presentation. When Peter Foradori complained, Bruce Jenkins was
                assigned to investigate on behalf of the board. (Tunde Ajayi depo at page
                104) (JA 8). On the same day Peter Foradori complained, September 12,
                2016, Bruce Jenkins asked Toby Rice where he could find the slide
                presentation in [salesforce]. (Exhibit 22)( JA 328). The slide presentation
                disclosed unfair bidding practices. In line 14 of the amended complaint it


                                                  2
Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 3 of 10




       states that Mr. Wutherich witnessed “unfair bidding practices”.Section 404
       of the Securities and Exchange Act requires there to be internal controls over
       multiple items including the procurement process. Mr. Wutherich’s slide
       show presentation clearly showed that there were no effective internal
       controls.


Defendant says: Plaintiff admitted that he did not think that SCS was a bad
vender. (Defendants Response at page 3)

       REPLY: Mr. Wutherich has never said that SCS is a bad vender. It is
       alleged in the complaint that Mr. Tunde Ajauy owned 25% of the shares of
       one of Rice Energy’s suppliers , Silver Creek Services, (“SCS”)
       (Complaint ¶ 38(b)), and Rice Energy failed to report that fact to its
       shareholders. (Complaint ¶ 26). The securities violation was the failure to
       report the conflict to the shareholders. (Complaint ¶ 26). In the deposition,
       Mr. Wutherich was asked whether using SCS as a vender is a violation of
       the law. Mr. Wutherich said “No”. (Depo. Page 244.) He repeated what he
       said in the complaint. The violation was the failure to report to
       shareholders.

Defendant says: Plaintiff admits that he had “no idea” what the criteria are for
determining if something has to be disclosed in Rice’s 10-k (Defendants Response
at page 4)

       REPLY: Mr. Wutherich had no idea of the specific criteria for disclosure
       of a SOX violation on a 10-k (Wutherich depo. at page 86) (JA 111); but,
       it was reasonable for him to believe that there was a SOX violation. He
       did have SOX training. (Wutherich depo. at pages 78-80) (JA 110 ).
       Other people at Rice Energy thought there was a conflict of interest,
       including, Toby Rice (Toby Rice depo. at page 132) (JA 87) and Peter
       Fiordori (Exhibit 24)( JA 331). Also, Rice Energy had a history of SOX
       violations with BlackRock in the creation of Rice Energy. (Complaint
       Exhibit 1) And, the non-disclosure of SCS was suspect because, in the
       2016 Proxy Statement, Rice Energy disclosed other related party
       transactions but did not disclose SCS. (See Complaint Exhibit 2)

Defendant says: Plaintiff can not show knowledge on the part of the decision
maker Dan Rice (Defendants Response at page 5)

       REPLY: Daniel Rice initiated the investigation into SCS on or about
       February 16, 2106 (Exhibit 6) (JA 279). Mr. Wutherich provided his slide
       presentation on August 5, 2016 (exhibit 16) (JA 296); (exhibit 17) (JA


                                         3
        Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 4 of 10




                297); (exhibit 18) (JA 298); (exhibit 19) (JA 299) and on August 10,
                2016 Daniel Rice reviewed the information provided by Mr. Wutherich
                (Toby Rice depo. at page 100) (JA 79) (Exhibit 20)( JA 323 ).

        Defendant says: Daniel Rice was not aware that Plaintiff raised and concerns
        about SCS. (Defendants Response at page 6)

                REPLY: On August 10, five days after the slide presentation, a meeting
                was scheduled with Daniel Rice to discuss the SCS conflict of interest.
                (Toby Rice depo. at page 100) (JA 79) (Exhibit 20)( JA 323 ).


II B.           Plaintiff has established a prima facie case under SOX with respect to
                Jeff Lo and EOG Resources, because Rice Energy knew or suspected
                that he was complaining about unlawful and unreported litigation
                risk.


        Defendant presents its criticism of Plaintiff’s Motion for Partial Summary Judgment and

Plaintiff replies as follows:

        Defendant says: The court would have to assume that the data was confidential.
        (Defendant’s Brief page 9) Rice used the data (Defendant’s Brief page 10)

                REPLY: The court can assume that the data was confidential because Jeff Lo was
                bragging how he used software at EOG to hack through EOG firewalls.
                (Wutherich Depo at 192) (JA 122) Also EOG said it is confidential. (Exhibit
                47.1)(JA 379)

        Defendant says: The use of the data was substantially certain to result in litigation.
        (Defendant’s Brief page 10)

                REPLY: The use of the data was substantially certain to result in litigation
                because EOG credits its wells with producing approximately double what
                their peers wells produce with shorter laterals. (Exhibit 47, 47.1)(JA 378-
                379) EOG says their method is confidential. (Exhibit 47.1)(JA 379) Rice
                Energy has given Mr. Lo credit for “managing the competitor intelligence
                surveillance program” and for recommending “well design changes with
                anticipated PV (present value) up-tick of $212 million.” (Exhibit 45)(JA
                376) (Toby Rice depo at page 148-151)(JA 89) See also: Martin ex rel.
                Situated v. GNC Holdings, Inc. 2:15-cv-01522 at page 20 (W.D. Pa.,
                2017)(Before making an investment decision, it is logical that a reasonable


                                                  4
Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 5 of 10




       shareholder would want to know whether a company like GNC that sells
       dietary supplements and sports nutrition products is compliant with
       applicable regulatory requirements) Id. at page 20

Defendant says: Rice Energy did not know or suspect that Mr. Wutherich engaged in
protected activity. (Defendant’s Brief page 10)


       REPLY: Rice Energy did know that Mr. Wutherich engaged in protected
       activity because Mr. Wutherich told his supervisor, Tunde Ajayi, what he
       had told Jeff Lo that it was illegal, a crime was being committed.
       (Wutherich depo at page 200.)(JA 124) see also (Wutherich depo at page
       178-179.)(JA 119) Rice Energy suspected that Mr. Wutherich was
       engaged in protected activity because Rice Energy actively concealed the
       real reason for hiring Jeff Lo. Saying that Jeff Lo was good with Spotfire
       (Wutherich Depo at 170) without telling Mr. Wutherich that Jeff Lo was
       good with using software to hack EOG firewalls. (Wutherich Depo at
       192) (JA 122). Rice Energy suspected that Mr. Wutherich was engaged in
       protected activity because Rice Energy bypassed Mr. Wutherich (who was
       Jeff Lo’s supervisor) by giving Jeff Lo “executive” projects. (Jeff Lo depo
       at page 72) (JA 46) The executives must have suspected Mr. Wutherich
       because Jeff Lo was transferred away from Mr. Wutherich at Jeff Lo’s
       request (Jeff Lo depo at page 95) (JA 50) and a science project was
       initiated – by executive request -- for Jeff Lo to make a better well (Jeff Lo
       depo at page 60, 67, 72). (JA 43, 45,46 )

Defendant says: The decision maker, Daniel Rice, was not aware of the protected
activity. (Defendant’s Brief page 10)

       REPLY: It is not necessary that Daniel Rice be told directly. Mr.
       Wutherich is a whistle blower because he told Tunde Ajaui, “a person with
       supervisory authority over the employee” ... Wutherich v Rice Energy
       Case 2:18-cv-00200-CB-MPK Document 30 Filed 10/02/18 page 6, citing
       18 U.S.C. § 15143A. Nevertheless, Daniel Rice must have known or
       suspected protected activity because Kevin Wutherich stopped a science
       project which was then re-started by executive order of Derek Rice. Kevin
       Wutherich had taken the science project down a certain path but
       “completed” the project. (Jeff Lo depo at page 73) (JA 46) It was re-
       opened as an “executive project” by Derek Rice and given to Jeff Lo. (Jeff
       Lo depo at page 71-72) (JA 46) Also, Jeff Lo was transferred (at Jeff Lo’s
       request) so that he would no longer report to Kevin Wutherich. (Jeff Lo
       depo at page 95) (JA 50)



                                         5
        Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 6 of 10




        Defendant says: There is no evidence that Plaintiff’s alleged communication about Jeff
        Lo and the alleged EOG data contributed to his termination. (Defendant’s Brief page 11)

                REPLY: The Plaintiff was terminated so that Jeff Lo could finish his work
                with the EOG data. Jeff Lo is now given credit for “"Manage[ing]
                competitor intelligence surveillance program using data analytics to
                benchmark performance and identify potential improvements/investment
                opportunities; routinely presented detailed competitor analysis to
                executives and guided recommendations for future science tests."(Toby
                Rice depo page 148) (JA 89) Jeff Lo is given credit for “Deliver[ing]
                monthly updates directly to executives and senior management on current
                development science project proposals and well performance
                analysis."."(Toby Rice depo page 149) (JA 89) Jeff Lo is given credit for
                “provid[ing] analytical support to teams across disciplines on science tests
                and production response, recommended well design changes with
                anticipated [present value] up tick of $212,000,000." (Toby Rice depo
                page 148) (JA 89) Rice Energy never reported the theft of trade secrets to
                shareholders. (Admitted in answer to complaint at ¶54)


II C.           Defendant has failed to present clear and convincing that it would
                have terminated Plaintiff absent and alleged protected activity.

        Defendant presents its criticism of Plaintiff’s Motion for Partial Summary Judgment and

Plaintiff replies as follows:

        Defendant says: Rice legitimately terminated Plaintiff’s employment because it
        determined, based on an investigation conducted by someone [Bruce Jenkins] with no
        knowledge or any of Plaintiff’s alleged protected activity ... (Defendant’s brief at page 12)

                REPLY: The facts to not support that conclusion that Defendant seeks.
                Mr. Jenkins was the internal auditor. He had knowledge of Plaintiff’s
                protected activity. See “Plaintiff’s Brief in Opposition of Defendant’s
                Motion for Summary Judgment” at pages 28-30

        Defendant says: Plaintiff omits the fact that, in 2015, it was Toby Rice’s understanding
        that Plaintiff’s position would be in an advisory roll without any compensation.
        Specifically, Mr. Toby Rice said was “I mean, the fact that there was compensation going
        on was different than what I imagined,...” (J.A. Ex. F, Toby Rice Tr. at 136). (JA 88)
        (Defendant’s brief at page 13)



                                                 6
Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 7 of 10




       REPLY: What Toby Rice “imagined” is not relevant, because, in 2015,
       Mr. Wutherich followed the disclosure rules. In 2015, Toby Rice
       approved the work as an advisor. He said that Mr. Wutherich should report
       it to Coach Reichman in Human Resources. (Toby rice Depo at
       123,124)(JA 85). Mr. Wutherich sent Coach Reichman and email stating
       that he had been offered a position at Drill to Frac and asked whether this
       would raise any issues of conflict of interest. (Toby Rice 126)( JA 85) Mr.
       Wutherich asked “Please let me know your thoughts, and if there is a
       potential conflict of interest that would prohibit this type of relationship..”
       (Exhibit 28, Exhibit 49). (Same exhibit with 2 exhibit numbers) (VA 335,
       385) Toby Rice’s reason for termination is not legitimate because,
       according to the employee handbook, all the employee has to do is report
       the potential conflict to his supervisor. (Rice 4)(JA 185). Mr. Wutherich
       reported it in writing and asked if there was a conflict of interest. (VA 335,
       385). The supervisor is to take it from there. (Rice 4)(JA 185) If Coach
       Reichman gave approval, [because he did not follow through on the
       conflict disclosure],Toby Rice own’s it. (Toby Rice depo. at 204) (JA 99)
       Mr. Wutherich was to report any conflicts to his supervisor in writing and
       he did that.


Defendant says: Defendant produced certain draft emails during discovery, and that Mr.
Wutherich’s email to Coach Reichman was a draft email not sent. (Defendant’s brief at
page 13-14)

       REPLY: Defendant now claims that Mr. Wutherich’s email to Coach
       (Exhibit 28) is a draft email that was never sent. This is a surprise.
       Defendant produced the document in the case without a warning that it
       was draft email. Toby Rice looked at the email to Coach Reichman
       (Exhibit 28) during his deposition. Defendant did not object to the
       presentation of the email to Toby Rice. Toby Rice looked at the email and
       the exhibit refreshed his recollection as to what happened in 2015:
       Q      Okay. Do you recall -- now that you've looked
              at this piece of paper dated October 2nd, 2015, does
              that refresh your recollection as to when you first
              talked to Kevin about Drill2Frac?
       A      Yeah. I think that Kevin would have had a
              conversation with me before he had any agreement
              with -- before he would accept anything else with the
              company. So here he is saying that he's going to be
              on the advisory board there. So I would say that our
              conversation most likely was before this.
       Q      Okay. So to your best understanding, you had a
              conversation with Kevin Wutherich about Drill2Frac
              before October 2nd, 2015?
       A      Yeah, most likely. That's probably when it was
              but, like I said, I can't remember the specific date.
       (Toby Rice Depo pages 123-124) (JA-85)
       Toby Rice’s personal recollection confirmed the fact that Mr. Wutherich

                                                7
Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 8 of 10




       made his first disclosure sometime before October 2nd 2015, and not
       October 17, 2016. Defendants recent revelation that the email was a
       “draft” email that was never sent does not withstand scrutiny. Exhibit 28
       (JA-335) speaks for itself. It says “Sent: 10/2/2015 4:19:01 PM”

Defendant says: plaintiff’s proof that the forensic computer analysis was corrupt at the
time the decision was made to terminate Mr. Wutherich has no basis in the record.
(Defendant’s brief at page 14)

       REPLY: There is clear evidence in the record that the forensic computer
       analysis of Mr. Wutherich’s computer was corrupt at the time the decision
       was made to terminate Mr. Wutherich. (Bruce Jenkins Depo pages 78)
       (JA-27)
       Q       -- does this tell us that "We" -- meaning you,
               Bruce Jenkins -- "received a new image of the
               Wutherich computer around 6 p.m. last night and after
               reviewing the size of the image files compared to the
               ones from the corrupted computer image we found that
               the new image is approximately 100 gigabytes larger
               than the previous image files"? Does it say that?
       A       That is what the e-mail states in that exhibit.
       Q       And it goes on and says, "Due to the enormous
               size difference between the latest image, which
               appears to be a 100 percent complete image of the
               computer, as compared to the previous incomplete
               images, we will start our analysis over completely to
               ensure thoroughness with the Kevin Wutherich primary
               computer." Is that what it says?
       A        That is what that exhibit says.
       (Bruce Jenkins Depo pages 78) (JA-27)

       There is also evidence in the record that the email produced by the
       defendant is fake email.
       Q       Exhibit 50 is not legitimate?
       A       That is correct.
       Q       Okay. That leads me to my next question. It
               appears that you and Mr. Jordan were aware of the
               existence of Mr. Wutherich's e-mail between 2:17 p.m.
               and 8:43 p.m. and this other non-legitimate e-mail was
               created at 6:12 p.m.; is that right?
       A       No.
       Q       You're saying that this non-legitimate e-mail
               was created at sometime other than 6:12 p.m.?
       A        I have no idea when it was created. You would
               need to engage a forensic specialist to identify that.
       Q       Did you create Exhibit 50, the non-legitimate
               e-mail?
       A       I did not.
       Q       Do you know whether Will Jordan created Exhibit
               50, the non-legitimate e-mail?
       A       I do not.
       Q       Who else would have access to Mr. Wutherich's
               original other than you and Will Jordan?
       A       IT administrators. I mean, I have no idea.
       (Bruce Jenkins Depo pages 63-64) (JA-26)



                                                    8
        Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 9 of 10




               Mr. Jenkins explains that Exhibit 50 is fake because “EQT” appears in the
               document. He says that is not possible because the email was created before the
               merger.
               Q       Now I'm trying to get to the alteration. If
                       you look at Exhibit 50, there's that sentence removed.
                       The sentence was removed at about 6:12 p.m. on that
                       same day. Do you agree? That's when it was sent.
               A       I do not agree. Again, if I can state my
                       credentials, I'm a certified information systems
                       security professional. That means I have IT
                       experience. If you look at the header of this file,
                       it references brjenkins@eqt.com. There was no eqt.com
                       in 2016. That means that this e-mail is not
                       legitimate.
               Q       Exhibit 50 is not legitimate?
               A       That is correct.


               If we accept Mr. Jenkins explanation, that Exhibit 50 is fake because “EQT”
               appears in the document, then substantially all the documents produced by Rice
               Energy in this case are fake because they contain the notation “EQT”. See JA -
               277, 279, 280, 282, 283, 285, 291, 292, 295, 296, |297, 298, 299, 323, 324, 328,
               332, 333, 334, 335, 297, 298, 299, 323, 324, 328, 332, 333, 334, 335, 336, 337,
               343, 345, 354, 372, 373, 375, 385, 386, 414, 429, 443, 444, 446, 447, 450, 456,
               501)

        This issue in Plaintiff’s Partial Motion for Summary Judgment is whether Defendant has

clear and convincing evidence that it’s termination of Mr. Wutherich was based on a factor other

than SOX retaliation. The corrupt computer image and fake email can not be used by Defendant

to prove its affirmative defense with clear and convincing evidence.

II D.          Plaintiff is entitled to summary judgment on his age and national
               origin discrimination claims.

        Defendant has offered no opposition to Plaintiff’s Partial Motion for Summary Judgment

seeking the courts finding that Plaintiff has stated a prima facie case of age and national origin

discrimination. Plaintiff requests Partial Summary Judgment on this issue.

        Plaintiff has also requested Partial Motion for Summary Judgment on Defendant’s

affirmative defense to Plaintiffs claim for age and national origin discrimination. Defendant

repeats the affirmative defense it offered to the SOX retaliation claim.


                                                            9
      Case 2:18-cv-00200-CB-MPK Document 85 Filed 11/26/19 Page 10 of 10




       Plaintiff replies by saying that Mr. Kevin Wutherich is entitled to Summary judgment on

the Defendant’s second affirmative defense relating to age and national origin discrimination for

the same reasons offered in the SOX retaliation claim.

                              Conclusion

       Plaintiff requests that Partial Motion for Summary Judgment be entered against the

defendant on the liability issues and that the case be listed for assessment of damages.



                                      Respectfully Submitted
                                      BEHREND & ERNSBERGER

                                      /s/ Daniel W. Ernsberger
                                      Daniel W. Ernsberger

                                      PA ID: 30703
                                      Behrend and Ernsberger, PC
                                      12th Floor, Park Building
                                      355 Fifth Avenue
                                      Pittsburgh, PA 15222
                                      (412) 391-2515 (telephone)




                                                10
